          Case 1:21-mj-04262-UA Document 11 Filed 06/09/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

                         v.                                           No. 21 Mag 4262

 SETH ANDREW,                                                NOTICE OF APPEARANCE

                                  Defendant.



       Please take notice that the undersigned, Varun A. Gumaste of Krieger Kim & Lewin

LLP, hereby enters his appearance as counsel for Seth Andrew in the above-captioned

proceeding. I certify that I am admitted to practice in this Court.



Dated: June 9, 2021                                   Respectfully submitted,


                                                      /s/ Varun A. Gumaste
                                                      Varun A. Gumaste
                                                      KRIEGER KIM & LEWIN LLP
                                                      500 Fifth Avenue, 34th Floor
                                                      New York, New York 10110
                                                      (212) 390-9565
                                                      Varun.Gumaste@KKLllp.com
